Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/28/2020, 07/21/2021 and 04/26/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 110057477 A, “as seen in the IDS”), herein referred to as “Yang.”
Regarding Claim 1, Yang discloses: A detection circuit of a bridge sensor (page 9, [0062] and fig. 2 disclose a bridge sensor), comprising: an alternating current excitation module (page 9, [0062] and fig. 1 (#2) disclose a AC/DC excitation module), and a signal conditioning module (page 9, [0062] and fig. 1 (#3) disclose a signal conditioning and sampling module), an analog-to-digital conversion module (page 9, [0062] and fig. 1 disclose an analog-to-digital circuit ADC1 and ADC2) and a processing module connected in sequence (page 9, [0060] and fig. 1 (#1) disclose a signal processing module; processing module is connected to allow sequencing as required); wherein the alternating current excitation module is configured to apply an alternating current excitation signal to the bridge sensor (page 2, [0008] and fig. 1 disclose that an AC excitation source can be applied to the bridge sensor (i.e. strain gauge force sensor)); the signal conditioning module and the analog-to-digital conversion module are configured to sequentially process an output signal from the bridge sensor (page 2, [0008] and fig. 1 disclose that the digital control and signal processing module performs conditioning then conversion of the signal from the bridge sensor); and the processing module is configured to demodulate a processed output signal (page 2, [0008] discloses that “the digital signal is processed by digital signal processing to obtain the signal of the measured force,”; this describes the process of demodulation), and obtain a detection information of the bridge sensor according to a demodulated output signal (page 2, [0008] discloses that “the digital signal is processed by digital signal processing to obtain the signal of the measured force,” and “and then the processing result is sent to the signal output module to be converted into an analog voltage signal output, and can also be sent to the human-computer interaction module for measurement result display or communication”).
Regarding Claim 9, Yang discloses The detection circuit of the bridge sensor according to claim 1 as discussed above.  Yang further discloses: wherein the signal conditioning module comprises an instrumentation amplifier and an anti-alias filter (page 3, [0010] discloses “the sensor excitation signal conditioning circuit EEi is composed of a differential amplification circuit Aei and a filter circuit Fei” and “The secondary amplification filter circuit Fti performs secondary amplification and filtering on the output of the instrument differential amplification circuit Ati to obtain i measurement channel sensor output signal conditioned output SSi, and to increase the amplitude of the signal to achieve anti-aliasing”); a first input terminal of the instrumentation amplifier is connected to an output terminal of the bridge sensor (page 3, [0010] discloses the output signals of the sensor (Si+ and Si-) passes through a differential amplifier and then through a filter), an output terminal of the instrumentation amplifier is connected to an input terminal of the anti-alias filter (page 3, [0010] discloses the output signals of the sensor (Si+ and Si-) passes through a differential amplifier and then through a filter), and an output terminal of the anti-alias filter is connected to an input terminal of the analog-to-digital conversion module (page 3, [0010] discloses “The excitation signal and the output signal of the single or multiple strain gauge force sensors perform signal conditioning and analog to digital conversion.”).
Regarding Claim 18, Yang discloses: A detection system, comprising bridge sensor and a detection circuit of a bridge sensor (page 9, [0062] and fig. 2 disclose a bridge sensor), wherein, the detection circuit of the bridge sensor comprises: an alternating current excitation module (page 9, [0062] and fig. 1 (#2) disclose a AC/DC excitation module), and a signal conditioning module (page 9, [0062] and fig. 1 (#3) disclose a signal conditioning and sampling module), an analog-to-digital conversion module (page 9, [0062] and fig. 1 disclose an analog-to-digital circuit ADC1 and ADC2) and a processing module connected in sequence (page 9, [0060] and fig. 1 (#1) disclose a signal processing module; processing module is connected to allow sequencing as required); wherein the alternating current excitation module is configured to apply an alternating current excitation signal to the bridge sensor (page 2, [0008] and fig. 1 disclose that an AC excitation source can be applied to the bridge sensor (i.e. strain gauge force sensor)); the signal conditioning module and the analog-to-digital conversion module are configured to sequentially process an output signal from the bridge sensor (page 2, [0008] and fig. 1 disclose that the digital control and signal processing module performs conditioning then conversion of the signal from the bridge sensor); and the processing module is configured to demodulate a processed output signal (page 2, [0008] discloses that “the digital signal is processed by digital signal processing to obtain the signal of the measured force,”; this describes the process of demodulation), and obtain a detection information of the bridge sensor according to a demodulated output signal (page 2, [0008] discloses that “the digital signal is processed by digital signal processing to obtain the signal of the measured force,” and “and then the processing result is sent to the signal output module to be converted into an analog voltage signal output, and can also be sent to the human-computer interaction module for measurement result display or communication”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 16 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cai et al., (US 20090140900 A1), herein referred to as “Cai.”
Regarding Claim 2, Yang discloses The detection circuit of the bridge sensor according to claim 1 as discussed above.  Yang is silent on: wherein the processing module is configured to process the demodulated output signal based on a correlated double sampling technique to obtain the detection information of the bridge sensor.
Cai teaches: wherein the processing module is configured to process the demodulated output signal based on a correlated double sampling technique to obtain the detection information of the bridge sensor ([0043] and [0044] disclose the use of correlated double sampling; [0050] discloses that noise is removed by this technique).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Cai to increase the clarity of the signal by removing as much signal noise as possible.
Regarding Claim 16, Yang discloses The chip according to claim 15 as described below. Yang is silent on: wherein the processing module is configured to process the demodulated output signal based on a correlated double sampling technique to obtain the detection information of the bridge sensor. 
Cai teaches: wherein the processing module is configured to process the demodulated output signal based on a correlated double sampling technique to obtain the detection information of the bridge sensor ([0043] and [0044] disclose the use of correlated double sampling; [0050] discloses that noise is removed by this technique).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Cai to increase the clarity of the signal by removing as much signal noise as possible.
Regarding Claim 19, Yang discloses The detection system according to claim 18 as discussed above.  Yang is silent on: wherein the processing module is configured to process the demodulated output signal based on a correlated double sampling technique to obtain the detection information of the bridge sensor.
Cai teaches: wherein the processing module is configured to process the demodulated output signal based on a correlated double sampling technique to obtain the detection information of the bridge sensor ([0043] and [0044] disclose the use of correlated double sampling; [0050] discloses that noise is removed by this technique).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Cai to increase the clarity of the signal by removing as much signal noise as possible.
Claims 3, 5, 7, 8, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Matzen, (US 20150309083 A1), herein referred to as “Matzen.”
Regarding Claim 3, Yang discloses The detection circuit of the bridge sensor according to claim 1 as discussed above.  Yang is silent on: wherein the alternating current excitation module comprises: a first direct current voltage source, a second direct current voltage source, and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor; the processing module is configured to control the first switch to execute a switching operation; wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source.
Matzen teaches: wherein the alternating current excitation module comprises: a first direct current voltage source (fig. 2, #14 and [0052] disclose a DC power supply), a second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages), and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages; it is within the ability of one of ordinary skill in the art to configure switches as required to perform desired function(s)); the processing module is configured to control the first switch to execute a switching operation (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Matzen to provide flexibility and operational performance by allowing different voltages to be applied.
Regarding Claim 5, Yang and Matzen disclose The detection circuit of the bridge sensor according to claim 3 as discussed above. Matzen further discloses: wherein the alternating current excitation module further comprises a second switch configured to switch the first direct current voltage source or the second direct current voltage source to a second excitation applying terminal of the bridge sensor (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages; it is within the ability of one of ordinary skill in the art to program/configure switches as required to perform desired function(s)); the processing module is configured to control the second switch to execute a switching operation (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)), such that: in a first state, the processing module controls the first direct current voltage source to connect to the first excitation applying terminal through the first switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)), and controls the second direct current voltage source to connect to the second excitation applying terminal through the second switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); and in a second state, the processing module controls the second direct current voltage source to connect to the first excitation applying terminal through the first switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)), and controls the first direct current voltage source to connect to the second excitation applying terminal through the second switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)). The reasons and motivation for combining are the same as recited above in the rejection of claim 3. 
Regarding Claim 7, Yang and Matzen disclose The detection circuit of the bridge sensor according to claim 5 as described above. Matzen further discloses: wherein a voltage output from the first direct current voltage source and a voltage output from the second direct current voltage source are equal in magnitude and opposite in direction (fig.1, fig. 3, (V2 and V3) and [0055]-[0056] disclose the generated voltages V2 and V3 are equal and opposite of each other; it is within the ability of one of ordinary skill in the art to program a processor and configure switches as required to obtain desired results(s)). The reasons and motivation for combining are the same as recited above in the rejection of claim 3.
Regarding Claim 8, Yang discloses The detection circuit of the bridge sensor according to claim 1 as discussed above. Yang is silent on wherein the alternating current excitation signal is a square wave signal.
Matzen teaches: wherein the alternating current excitation signal is a square wave signal (fig.1, fig. 3, (V2 and V3) and [0055]-[0056] disclose the generated voltages V2 and V3 are square waves).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Matzen since square waves are generally used in electronics and signal processing.
Regarding Claim 17, Yang discloses The chip according to claim 15 as discussed below.  Yang is silent on: wherein the alternating current excitation module comprises: a first direct current voltage source, a second direct current voltage source, and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor; the processing module is configured to control the first switch to execute a switching operation; wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source.
Matzen teaches: wherein the alternating current excitation module comprises: a first direct current voltage source (fig. 2, #14 and [0052] disclose a DC power supply), a second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages), and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages; it is within the ability of one of ordinary skill in the art to configure switches as required to perform desired function(s)); the processing module is configured to control the first switch to execute a switching operation (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Matzen to provide flexibility and operational performance by allowing different voltages to be applied. 
Regarding Claim 20, Yang discloses The detection system according to claim 18 as discussed above.  Yang is silent on: wherein the alternating current excitation module comprises: a first direct current voltage source, a second direct current voltage source, and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor; the processing module is configured to control the first switch to execute a switching operation; wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source.
Matzen teaches: wherein the alternating current excitation module comprises: a first direct current voltage source (fig. 2, #14 and [0052] disclose a DC power supply), a second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages), and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages; it is within the ability of one of ordinary skill in the art to configure switches as required to perform desired function(s)); the processing module is configured to control the first switch to execute a switching operation (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Matzen to provide flexibility and operational performance by allowing different voltages to be applied
Claims 4 & 6 rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Cai, and in further view of Matzen.
Regarding Claim 4, Yang and Cai disclose The detection circuit of the bridge sensor according to claim 2 as discussed above. Yang and Cai are silent on: wherein the alternating current excitation module comprises: a first direct current voltage source, a second direct current voltage source, and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor; the processing module is configured to control the first switch to execute a switching operation; wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source.
Matzen teaches: wherein the alternating current excitation module comprises: a first direct current voltage source (fig. 2, #14 and [0052] disclose a DC power supply), a second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages), and a first switch configured to switch the first direct current voltage source or the second direct current voltage source to a first excitation applying terminal of the bridge sensor (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages; it is within the ability of one of ordinary skill in the art to configure switches as required to perform desired function(s)); the processing module is configured to control the first switch to execute a switching operation (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); wherein a voltage output from the first direct current voltage source is different from a voltage output from the second direct current voltage source (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang and Cai with Matzen to provide flexibility and operational performance by allowing different voltages to be applied.
Regarding Claim 6, Yang, Cai and Matzen disclose The detection circuit of the bridge sensor according to claim 4 as discussed above. Matzen further discloses: wherein the alternating current excitation module further comprises a second switch configured to switch the first direct current voltage source or the second direct current voltage source to a second excitation applying terminal of the bridge sensor (fig. 2 and [0052]-[0054] disclose a method of using a voltage source and multiple switches to provide multiple DC voltages; it is within the ability of one of ordinary skill in the art to program/configure switches as required to perform desired function(s)); the processing module is configured to control the second switch to execute a switching operation (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)), such that: in a first state, the processing module controls the first direct current voltage source to connect to the first excitation applying terminal through the first switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)), and controls the second direct current voltage source to connect to the second excitation applying terminal through the second switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); and in a second state, the processing module controls the second direct current voltage source to connect to the first excitation applying terminal through the first switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)), and controls the first direct current voltage source to connect to the second excitation applying terminal through the second switch (It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)). The reasons and motivation for combining are the same as recited above in the rejection of claim 4.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Peng et al., (CN 104991115 B), herein referred to as “Peng.”
Regarding Claim 10, Yang discloses The detection circuit of the bridge sensor according to claim 9 as described above.  Yang is silent on: wherein the signal conditioning module further comprises a cancellation circuit; the cancellation circuit is connected to a second input terminal of the instrumentation amplifier, and the cancellation circuit is configured such that a magnitude of a voltage output from the instrumentation amplifier meets a preset requirement in the case when no external force acts on the bridge sensor.
Peng teaches: wherein the signal conditioning module further comprises a cancellation circuit (page 1, [0010] and page 4, [0039] disclose the method of cancellation as used in reducing noise in circuitry); the cancellation circuit is connected to a second input terminal of the instrumentation amplifier (it is within the ability of one of ordinary skill in the art to configure circuitry as required to perform desired function(s)), and the cancellation circuit is configured such that a magnitude of a voltage output from the instrumentation amplifier meets a preset requirement in the case when no external force acts on the bridge sensor (page 2, [0016] discloses the idea of using a preset value as part of the circuitry operation; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with Peng in order to reduce the amount of signal noise and improve the noise reduction effect.
Regarding Claim 11, Yang and Peng disclose The detection circuit of the bridge sensor according to claim 10 as described above. Peng further discloses: wherein the preset requirement comprises: a difference between the magnitude of the voltage output from the instrumentation amplifier and a magnitude of a reference voltage input to the instrumentation amplifier is zero (page 2, [0021] discloses the idea of using a preset voltage as part of the circuitry operation; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)), and the reference voltage is a common mode voltage provided by the analog-to-digital conversion module (page 2, [0021] discloses the idea of using a preset voltage as part of the circuitry operation; it is within the ability of one of ordinary skill in the art to program/configure circuitry as required to perform desired function(s)). The reasons and motivation for combining are the same as recited above in the rejection of claim 10.
Regarding Claim 12, Yang and Peng disclose The detection circuit of the bridge sensor according to claim 10 as described above. Peng further disclosed: wherein the instrumentation amplifier has two second input terminals (it is within a person of ordinary skill in the art’s ability to select specific circuit devices with specific characteristics (e.g. and instrumentation amp having two second input terminals) as required to perform desired function(s)); the cancellation circuit comprises: a first direct current source (page 5, [0054] and fig. 3 disclose voltages Vout1 and Vout2), a second direct current source (page 5, [0054] and fig. 3 disclose voltages Vout1 and Vout2), a third switch configured to switch the first direct current source or the second direct current source to one of the second input terminals (page 5, [0051]-[0052] and fig. 2 disclose two analog switches, A1-B1-C and A2-B2-D used for switching the input voltage; it is within the ability of one of ordinary skill in the art to program/configure switches as required to perform desired function(s)), and a fourth switch configured to switch the first direct current source or the second direct current source to the other one of the second input terminals (page 5, [0051]-[0052] and fig. 2 disclose two analog switches, A1-B1-C and A2-B2-D used for switching the input voltage; it is within the ability of one of ordinary skill in the art to program/configure switches as required to perform desired function(s)); the processing module is configured to control the third switch and the fourth switch to execute a switching operation (page 5, [0051]; It is also ordinary and customary to have a processor control switching operations; it is within the ability of one of ordinary skill in the art to program/configure processors as required to perform desired function(s)); and wherein a current output from the first direct current source and a current output from the second direct current source are equal in magnitude and opposite in direction (it is within a person of ordinary skill in the art’s ability to determine the values of specific circuit devices (i.e. resistance, voltage, etc.) as required to obtain desired circuit output (i.e. current)). The reasons and motivation for combining are the same as recited above in the rejection of claim 10.
Regarding Claim 13, Yang and Peng disclose The detection circuit of the bridge sensor according to claim 12 as described above. Yang further discloses: wherein the instrumentation amplifier comprises a first operational amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit), a second operational amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit) and a third operational amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit); an output terminal of the first operational amplifier is connected to a non-inverting input terminal of the third operational amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit; it is within a person of ordinary skill in the art’s ability to determine the exact circuit connections and configuration based on requirements and desired results), and an output terminal of the second operational amplifier is connected to an inverting input terminal of the third operational amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit; it is within a person of ordinary skill in the art’s ability to determine the exact circuit connections and configuration based on requirements and desired results); and a non-inverting input terminal of the first operational amplifier and a non-inverting input terminal of the second operational amplifier serve as two first input terminals of the instrumentation amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit; it is within a person of ordinary skill in the art’s ability to determine the exact circuit connections and configuration based on requirements and desired results); an inverting input terminal of the first operational amplifier and an inverting input terminal of the second operational amplifier serve as the two second input terminals of the instrumentation amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit; it is within a person of ordinary skill in the art’s ability to determine the exact circuit connections and configuration based on requirements and desired results); and an output terminal of the third operational amplifier serves as the output terminal of the instrumentation amplifier (page 10, [0063] and fig. 3 disclose three op amps as part of the overall signal conditioning circuit; it is within a person of ordinary skill in the art’s ability to determine the exact circuit connections and configuration based on requirements and desired results). The reasons and motivation for combining are the same as recited above in the rejection of claim 10.
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of He et al., (CN 102175921 A), herein referred to as “He.”
Regarding Claim 14, Yang discloses The detection circuit of the bridge sensor according to claim 1 as discussed above.  Yang is silent on: wherein the processing module is configured to demodulate the processed output signal based on a quadrature demodulation method.
He teaches: wherein the processing module is configured to demodulate the processed output signal based on a quadrature demodulation method ([0027] discloses as quadrature demodulation algorithm).
It would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to combine the teachings of Yang with He in order to optimize performance of the demodulation function.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang
Regarding Claim 15, Yang discloses: A detection circuit of a bridge sensor (page 9, [0062] and fig. 2 disclose a bridge sensor), comprising: an alternating current excitation module (page 9, [0062] and fig. 1 (#2) disclose a AC/DC excitation module), and a signal conditioning module (page 9, [0062] and fig. 1 (#3) disclose a signal conditioning and sampling module), an analog-to-digital conversion module (page 9, [0062] and fig. 1 disclose an analog-to-digital circuit ADC1 and ADC2) and a processing module connected in sequence (page 9, [0060] and fig. 1 (#1) disclose a signal processing module; processing module is connected to allow sequencing as required); wherein the alternating current excitation module is configured to apply an alternating current excitation signal to the bridge sensor (page 2, [0008] and fig. 1 disclose that an AC excitation source can be applied to the bridge sensor (i.e. strain gauge force sensor)); the signal conditioning module and the analog-to-digital conversion module are configured to sequentially process an output signal from the bridge sensor (page 2, [0008] and fig. 1 disclose that the digital control and signal processing module performs conditioning then conversion of the signal from the bridge sensor); and the processing module is configured to demodulate a processed output signal (page 2, [0008] discloses that “the digital signal is processed by digital signal processing to obtain the signal of the measured force,”; this describes the process of demodulation), and obtain a detection information of the bridge sensor according to a demodulated output signal (page 2, [0008] discloses that “the digital signal is processed by digital signal processing to obtain the signal of the measured force,” and “and then the processing result is sent to the signal output module to be converted into an analog voltage signal output, and can also be sent to the human-computer interaction module for measurement result display or communication”).
Yang does not explicitly teach A chip, comprising a detection circuit of a bridge sensor. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the aforementioned limitation based on putting known pieces together into one unit (i.e. making integral) is not inventive (See MPEP 2144.04 V-B).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yang with the known technique of combining electrical circuitry devices and apparatus onto a single “chip” or printed circuit board (i.e. making integral), which provides more compact circuitry.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                   

/TARUN SINHA/Primary Examiner, Art Unit 2863